Title: To Thomas Jefferson from Tench Coxe, 22 February 1794
From: Coxe, Tench
To: Jefferson, Thomas



Philada. Feby. 22d. 1794

I hope, Sir, that this letter will find [you] settled in your retreat at Monticello. It is the first which I have had the honor to address to you since your departure.
I congratulate you on the temperate conduct of the French Convention towards the U.S. in regard to the late Altercations of Mr. Genet with our Government and his conduct in general. I understood yesterday from the P. that Mr. Fauchet, their new Minister, on the occasion  of his being received that day, had made the most satisfactory communications on those topics. This is in every view a happy circumstance. No less so for France than for the United States. It will disappoint a few persons, I am uncharitable enough to believe, who would not be dissatisfied to see a settled misunderstanding between the two Countries, and who do not like to see the Convention evince a sobriety and attachment towards those who wish them well, which it is often alleged they neither feel nor shew to any body. We are now in a good state with France, and I hope none among us will shew that the lashing of Mr. Genet proceeded from deeper and more important sources, than offence at his conduct.
The combined powers appear to be disposed to carry on the war, and are now trying to engage the Minor states of Europe with them. Genoa and Tuscany appear to be forced into the business. The Pressure on Denmark is seriously increased by the demand made upon their king, to furnish his Quota to the Germanic body as Duke of Holstein. I hope the french will be wise enough to consider this as no more in Substance, than the conduct of a power bound by treaty to furnish a specific supply of troops, or ships to their Enemies.
Toulon appears stronger on the land Side than was expected, and the gradual addition of force is such that if the french do not give the combined army a stroke in that quarter, there may be danger that some of the insurgents may be drawn into action in the South of France. The Sortie under the Commander in chief is a symptom however, of a pretty serious internal Situation. The check given to the Garrison on the occasion is therefore of real importance.
The month of November and the two first days of December appear to have exhibited the sharpest operations of the Campain, in the N.E. departments and on the borders of Germany. The severity of the climate and season will probably suspend the operations of the Germans in that quarter. Yet the state of things is so critical there that the French have the strongest impulses to further operations, and the allies have inducements no less powerful. To regain Weissembourg, or to possess Alsace for the winter must be important objects to the two sides.
The Armies of Flanders, and the North appear to be withdrawn from operation. The Germans will no doubt try hard to make their acquisitions in that quarter secure.
We do not find the insurgents around the Loire suppressed. The expedition under Lord Moira now reanimates them.
The french exhibit increasing prowess, but it appears to be all necessary for the task imposed upon them. I do not know what the coldness of the Dutch, the dissatisfactions in Britain, Ireland, and Poland, the  exhausted state of the finances and Treasuries of the combined powers, and their own energies may do for them this winter, but at present it does not appear certain that any of their enemies will withdraw from another trial. The next campain, must be bloody (from the increased military abilities of the french, and the excessive acrimony on both sides) beyond all former examples. The struggle however does not appear to be less promising than in 1792 and 1793.
Our chances of peace, considering all circumstances seem to be as great as we could have expected. Unless a very triumphant success should attend the Enemies of France, it appears likely, that nothing like a formal war will be made upon us. But I expect to see disagreeable things in the Course of the summer. The bringing in and selling french prizes will prove a bone of Contention, I fear, particularly the latter. If the British succeed in the west Indies, we shall have their ships moving in those Seas, and no good can grow out of the freedom of our ports to ships of war, which are not under any check from a navy or from forts. We have seen how unpleasant these things may be in the Cases, which have occured this Season on the part of the French.
I do not think there is more moderation in our parties than when you left us. Personalities, which lessen the pleasures of Society, or prevent their being sought, have occured in private and at Tables. You will remember that I mentioned my opinion that one person would be greatly incommoded by the excessive Spirit of that kind, which was manifest and increasing. So it has happened. However, honest public views and principles give him the necessary firmness—and will continue to produce that effect, I trust. Nothing has occur’d, in the public eye or otherwise I beleive to abstract from the comforts of Mr. Randolph’s Situation. Mr. Bradford’s appointment was on the whole the best that could be made, in relation to his Ease and Satisfaction. I believe it will eventually serve and satisfy the public, even in these difficult times.
I understand that Messrs. Priestlys and Cooper have decided upon the Banks of the Loyal Loch, 140 miles N.W. of Philada. in Pennsa. and that they have bought very largely. Another concern of the same description from Devonshire, seem determined upon Kentucky. The fate of the British Convention in Scotland will give extent to these Emigrations and Investments. I have the Honor to be with perfect respect, Sir, yr. most obedt. & mo. hble Servant

Tench Coxe

